UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 6, 2017 ESSA Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 001-33384 20-8023072 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 200 Palmer Street, Stroudsburg, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(570) 421-0531 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On March 6, 2017, ESSA Bancorp, Inc. (the “Company”) announced that the Company would make a payment of a cash dividend of $0.09 per share of common stock.This dividend will be paid to stockholders of record as of March 16, 2017, payable on March 30, 2017.A copy of the press release announcing the dividend is attached as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d)Exhibits. Exhibit No.Description ESSA Bancorp, Inc. press release dated March 6, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ESSA BANCORP, INC. DATE: March 7, 2017 By: /s/ Gary S. Olson Gary S. Olson, President and Chief Executive Officer
